Citation Nr: 1519201	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction.

2. Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to March 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that his erectile dysfunction was caused or is aggravated by medication prescribed to treat his service-connected hypertension, codeine pain medication, and muscle relaxing medication prescribed for his service-connected degenerative joint disease.  He has also argued that his service-connected posttraumatic stress disorder and ischemic heart disease have adversely affected his erectile dysfunction.

Specifically, in a July 2013 statement the Veteran contended that he first experienced erectile dysfunction problems in the 1970s that reemerged in late 1999 to 2000 after he was put on Felodipine and later Losartan to treat his hypertension.  In an August 2013 statement the Veteran listed Amiodarone, Metoprolol Tartrate, Metoprolol Succinate, Plavix, Pradaxa, Hydrochlorothiazide, Furosemide, Simvastin, and Atorvastatin as medications he has taken that he believes have affected his erectile dysfunction.

VA opinions were obtained in July 2011 and May 2013 that the Veteran's erectile dysfunction is less likely than not due to or a result of the Veteran's service-connected disabilities.  However, the examiner did not opine as to whether any of the Veteran's service-connected conditions have aggravated the Veteran's erectile dysfunction.  Therefore, the Board finds that a remand is required to obtain a VA opinion specific to aggravation.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the July 2011/May 2013 VA examiner as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's erectile dysfunction has been aggravated by his service-connected disabilities, to include his hypertension, PTSD, ischemic heart disease, and degenerative joint disease and to specifically include prescribed medications to treat such disabilities. 

If the examiner determines that the Veteran's erectile dysfunction has been aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected erectile dysfunction prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A discussion of the underlying reasons for all opinions expressed must be included, to include reference to pertinent evidence where appropriate.

A new examination is not required, unless the VA examiner believes one is necessary.  If the July 2011/May 2013 VA examiner is not available, the opinion should be obtained from another suitably qualified examiner.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




